Citation Nr: 0723605	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  06-22 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to January 1972.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision by the Ft. Harrison, Montana Department of 
Veterans Affairs (VA) Regional Office (RO).  A 
videoconference hearing was held before the undersigned in 
October 2006.  A transcript of that hearing is of record.  In 
November 2006, the Board received additional evidence (with a 
waiver of RO consideration).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

The veteran contends that his current low back disability is 
related to his back complaints in service.  Service medical 
records reveal that he was seen on five separate occasions 
for back complaints.  On service separation examination he 
reported no complaints of recurrent back pain; clinical 
evaluation of the spine was normal.

Postservice records from 1987 to 2001 include an October 1993 
progress note which reports that the veteran fell from a 
roof.  While available records from that incident do not 
report low back pain, presumably there would have been 
extensive physical assessment at the time, records of which 
would include pertinent information.  Complete records 
pertaining to that injury and its treatment are not 
associated with the claims file, and should be obtained.  The 
earliest report of a chronic low back disability is in a May 
1994 progress note which notes the veteran's complaints of 
chronic low back pain "for years".  X-rays of the lumbar 
spine revealed mild spondolytic changes of the mid and lower 
lumbar spine.  On April 2004 VA examination, the examiner 
noted that both the c-file and the veteran were examined.  
She opined that the veteran's current low back disability was 
not likely due to the two episodes of low back pain 
documented in service.  As it appears that the examiner's 
review of the veteran's service medical records was less than 
complete, another orthopedic examination and medical opinion 
based on a thorough review of the entire record are 
indicated.  

At the videoconference hearing it was noted for the record 
that the veteran had identified some outstanding records that 
may be pertinent.  He signed a release for records from the 
Phoenixville Hospital.  In January 2007, the hospital 
indicated that the veteran was not treated on the identified 
dates (the hospital confirmed that they have no medical 
records for the veteran).  

Finally, in November 2006 the veteran submitted a private 
opinion from B.G., D.O. that states:

"After reviewing medical records, it is my opinion that 
[the veteran's] back injury represents an injury [that] 
originated while serving in the Air Force from September 
1968 to January 1972".

It is unclear what medical records were reviewed.

[The veteran is advised that under 38 C.F.R. § 3.158(a), 
where evidence requested in conjunction with an original 
claim is not furnished within one year after the date of 
request, the claim will be considered abandoned.]

Accordingly, the case is REMANDED for the following:

1.  The veteran should be asked to 
identify (and provide releases for records 
from) all sources of treatment and 
evaluation he has received for low back 
disability and other significant 
postservice trauma (including relating to 
his fall from a roof).  With his 
assistance (i.e., in providing any 
necessary releases) the RO should secure 
complete clinical records (those not 
already associated with the claims file) 
of such treatment and evaluations, to 
specifically include complete records 
(emergency room and follow-up) related to 
the October 1993 fall from a roof.  

2.  The veteran should be advised that 
Phoenixville Hospital has no medical 
records on file for him.

3.  The RO should contact Dr. B.G. to have 
him clarify what medical records were 
reviewed (any the history reported) in 
conjunction with the opinion he offered.

4.  The RO should then arrange for the 
veteran to be examined by an orthopedic 
specialist to determine the nature and 
likely etiology of his current low back 
disability.  The examiner must review the 
veteran's claims file (including complete 
service medical records) in conjunction 
with the examination, state the 
diagnosis(es) for the veteran's current 
back disability, and provide a medical 
opinion as to whether the current low back 
disability is related to the veteran's 
active service, to include the complaints 
for which he was seen therein.  The 
examiner must explain rationale for the 
opinion given.

5.  The RO should then readjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


